DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 15, and 17, the prior art fails to anticipate or render obvious the claimed invention including “…the plurality of connection structures are independently disposed to each at least partially overlap with at least one of the first and second semiconductor chips, in a stacking direction of the first and second semiconductor chips on the interposer, the plurality of redistribution layers of each of the plurality of connection structures are electrically connected to at least one of the pluralities of first and second connection pads, and the insulation layers and the passivation layer include different materials, a the plurality of connection structures comprises a first connection structure disposed such that at least a portion thereof overlaps the first semiconductor chip, in the stacking direction, a second connection structure disposed such that at least a portion thereof overlaps the second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899